                Case 1:20-cv-01734-KBJ Document 27 Filed 01/28/21 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA

                                                          )
ENVIRONMENTAL INTEGRITY                                   )
PROJECT, et al.,                                          )
                                                          )
                  Plaintiffs,                             )
                                                          )
                                                          )
                  v.
                                                          )   Case No. 1:20-cv-1734 (KBJ)
                                                          )
JANE NISHIDA, in her official capacity as                 )
acting Administrator of the U.S.                          )
Environmental Protection Agency, et al.,1                 )
                                                          )
                  Defendants.                             )
                                                          )

                           JOINT MOTION TO HOLD CASE IN ABEYANCE

           Plaintiffs and Defendants hereby move to hold this case in abeyance while Defendants

review the rule at issue. Counsel for intervenors indicated that they do not oppose this motion.

In support of their motion, Plaintiffs and Defendants provide the following reasons:

           1.       Plaintiffs challenge the Navigable Waters Protection Rule: Definition of “Waters

of the United States,” 85 Fed. Reg. 22,250 (Apr. 21, 2020).

           2.       On December 14, 2020, Plaintiffs served their motion for summary judgment.

Dkt. No. 23.

           3.       Pursuant to the Court’s October 2, 2020 minute order, Defendants’ consolidated

response and cross-motion is due February 12, 2021, Plaintiffs’ consolidated response and reply

is due April 13, 2021, and Defendants’ reply is due May 13, 2021.

           5.       On January 20, 2021, President Biden issued an Executive Order entitled

“Executive Order on Protecting Public Health and the Environment and Restoring Science to



1
    Pursuant to Fed. R. Civ. P. 25(d), Jane Nishida is automatically substituted in place of Andrew Wheeler.
             Case 1:20-cv-01734-KBJ Document 27 Filed 01/28/21 Page 2 of 4




Tackle the Climate Crisis.” 86 Fed. Reg. 7037 (Jan. 25, 2021). In conformance with the

Executive Order, Defendants are reviewing many rules promulgated in the last four years,

including the rule at issue in this case. See Fact Sheet: List of Agency Actions for Review.2

        6.       Agencies have inherent authority to review past decisions and to revise, replace,

or repeal a decision to the extent permitted by law and supported by a reasoned explanation.

FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009); Motor Vehicle Mfrs. Ass’n v.

State Farm Mutual Auto. Ins. Co., 463 U.S. 29, 42 (1983); Sierra Club v. Van Antwerp, 560 F.

Supp. 2d 21, 23 (D.D.C. 2008). An agency’s interpretation of a statute it administers is not

“carved in stone” but must be evaluated “on a continuing basis,” for example, “in response to . . .

a change in administrations.” Nat’l Cable & Telecomm. Ass’n v. Brand X Internet Servs., 545

U.S. 967, 981 (2005) (internal quotation marks and citations omitted).

        7.       Plaintiffs and Defendants request a six-month abeyance of this case to give

appropriate officials adequate time to review the rule and determine whether the rule should be

maintained, modified, or otherwise reconsidered. Accordingly, Plaintiffs and Defendants

respectfully request that the Court enter an order granting this motion and holding the case in

abeyance for six months. At the end of the abeyance period, all Parties will provide a joint status

report proposing further proceedings.

        8.       Granting this motion will not prejudice any Party, will conserve the Parties’

resources, and will promote the interest of judicial economy.

        For the foregoing reasons, Plaintiffs and Defendants respectfully request that the Court

hold this case in abeyance pending Defendants’ review of the rule at issue.

Respectfully submitted this 28th day of January, 2021.


2
 Available at https://www.whitehouse.gov/briefing-room/statements-releases/2021/01/20/fact-sheet-list-of-agency-
actions-for-review/ (last visited on Jan. 27, 2021).


                                                       2
         Case 1:20-cv-01734-KBJ Document 27 Filed 01/28/21 Page 3 of 4




s/ Sanghyun Lee                            s/Sarah Izfar
Sanghyun Lee (DC Bar No. 1632212)          SARAH IZFAR (DC Bar No. 1017796)
Mary E. Greene (DC Bar No. 987644)         PHILIP DUPRÉ
Environmental Integrity Project            Trial Attorneys
1000 Vermont Avenue NW                     Environmental Defense Section
Suite 1100                                 U.S. Department of Justice
Washington, DC 20005                       4 Constitution Square
                                           150 M Street, NE
Telephone: (202) 263-4441                  Washington, DC 20002
Facsimile: (202) 296-8822
SLee@environmentalintegrity.org            Telephone (202) 305-0490
mgreene@environmentalintegrity.org         Facsimile (202) 514-8865
                                           sarah.izfar@usdoj.gov
Counsel for Plaintiffs
                                           Counsel for Defendants




                                       3
          Case 1:20-cv-01734-KBJ Document 27 Filed 01/28/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 28, 2021, I electronically transmitted the foregoing to the

Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to

registered counsel for all parties.



                                                              /s/ Sarah Izfar    .




                                                 4
